Citation Nr: 0031941	
Decision Date: 12/07/00    Archive Date: 12/12/00	

DOCKET NO.  99-16 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for the veteran's 
service-connected systemic lupus erythematosus, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1972 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

Although the report of a February 1999 VA examination 
reflects a diagnosis that the veteran's systemic lupus 
erythematosus was then in remission, it indicates that the 
veteran experienced muscle and joint pains with fatigue and 
had occasional increase of muscle and bone pains along with 
general weakness, indicating that this was not a significant 
exacerbation.  It did not indicate the frequency of these 
increased symptoms or the length of duration.

The duty of VA to assist claimants for benefits has recently 
been reaffirmed and clarified.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and inform them that 
they should present medical evidence 
indicating that the veteran currently has 
exacerbations of symptoms that are 
related to his service-connected systemic 
lupus erythematosus, including the 
duration of these exacerbations and their 
frequency.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected systemic 
lupus erythematosus.  All indicated 
studies should be performed and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected systemic 
lupus erythematosus.  The examiner should 
indicate if the veteran experiences 
exacerbations related to his systemic 
lupus erythematosus and, if so, the 
duration of the exacerbation and the 
frequency of the exacerbation.  The 
examiner should also comment on the 
degree of any impairment to the veteran's 
health that is related to his systemic 
lupus erythematosus, as well as what 
affect, if any, his systemic lupus 
erythematosus has on his employability.  
A complete rationale should be provided 
for any opinion offered.  

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development and after full 
consideration of the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), the RO should 
readjudicate the issues on appeal.  

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


